DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's elected with traverse of Group I (device claims) and Species A (Figs. 1-3) in the reply filed on May 16, 2022. 
Claims 4-9 are withdrawn from consideration since they are geared towards non-elected species for the following reasons:
Claims 4-6 require a flow hole which is part of Figs. 4-7 and not species A (Figs. 1-3). 
Claims 7 and 8 require a knurled structure on the bit tip which is part of Species C (paragraph [0038]).
Claim 9 require the foremost end face to be convex shape (Fig. 6; paragraph [0038]) or concave shape (Fig. 7; paragraph [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre (US 6283981), in view of Young (US 2014/0316415).
Claim 1, Beaupre discloses an ultrasonic osteotome bit (Fig. 4; abstract), comprising a bit bar (22), a bit body (14) and a bit tip (36), with a first end (distal end of middle section) of the bit bar being connected to the bit tip (Fig. 4), and a second end (proximal end of the bit bar) of the bit bar being connected to the bit body (Fig. 4), wherein: the bit tip is of a prism or substantially prism shape (Fig. 4; majority of the portion that 36 points towards meets the definition of a prism) with a cross section of a polygonal shape (Fig. 4), and the bit tip has at least two cutting faces (Fig. 4; has 4 major sides, along with a distal end face) with different cutting widths (Fig. 4), which are formed by at least one side face of the prism or substantially prism shape (Fig. 4) and through which the ultrasonic osteotome bit is operable to generate at least two incisions of different widths in a cutting object (Fig. 4; note how the top edge of face 34 is a smaller width than the bottom edge and also the max width of face 34 is wider than the max height of the face, so flipping the tool sideways can cut a material to give it a different width in the same manner the Applicant’s device cuts different “widths”, see Applicant’s PGpub paragraph [0032]).
However, Beaupre does not disclose wherein a shortest distance among distances between respective opposite sides of the polygonal shape is not equal to a longest distance among distances between respective opposite sides of the polygonal shape, and the two opposite sides having the shortest distance are perpendicular to the two opposite sides having the longest distance so that the bit tip has at least two cutting widths.
Young teaches an osteotome bit (Fig. 4) wherein a shortest distance among distances between respective opposite sides of the polygonal shape is not equal to a longest distance among distances between respective opposite sides of the polygonal shape, and the two opposite sides having the shortest distance are perpendicular to the two opposite sides having the longest distance so that the bit tip has at least two cutting widths (Fig. 5; note how this is the same octagonal shape as the Applicant’s in Fig. 3), 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the osteotome bit to have the polygonal shape as taught by Young, since this shape avoids the edges being knocked off which could unbalance the tool (paragraphs [0075] and [0076]).
Claim 2, Beaupre in view of Young discloses the ultrasonic osteotome bit according to claim 1, Young also teaches an osteotome bit (Fig. 4) that has a polygonal cutting section (region that 37 and 32 point toward), wherein the polygonal shape is centrosymmetric, with all internal angles formed by adjacent sides of the polygonal shape being obtuse angles (Fig. 5).
Claim 3, Beaupre in view of Young discloses the ultrasonic osteotome bit according to claim 1, Young also teaches a first cutting width of the at least two cutting widths is equal to the shortest distance, and a second cutting width of the at least two cutting widths is equal to the longest distance (Fig. 5; note how this is the same octagonal shape as the Applicant’s in Fig. 3).
Claim 10, Beaupre in view of Young discloses the ultrasonic osteotome bit according to claim 1, Beaupre also discloses wherein the bit bar is in transitional connection with the bit body through a bevel (Fig. 4; bevel where 22 points), the bit bar is in smooth transition with the bit tip (Fig. 4; note how region 28 is similar to how Applicant’s Figs. 1 and 2 show).
However, Beaupre does not disclose a tail end of the bit body is provided with a threaded structure to connect with an ultrasonic device.
Young teaches a tail end of the bit body is provided with a threaded structure (Fig. 4; 3; paragraph [0054]) to connect with an ultrasonic device (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection portion of Beaupre to include the threaded connection, as taught by Young, since this is a well-known mechanism to allow for a removable working end of the bit (paragraph [0054]).
Claim 11, Beaupre in view of Young discloses the ultrasonic osteotome bit according to claim 1, Beaupre also discloses wherein: the ultrasonic osteotome bit has at least two operating angles around its axis, and the bit tip has a corresponding cutting face at each of the at least two operating angles (Fig. 4; note how the bit can be turned sideways (i.e. 90 degrees) just like Applicant’s shown in  Figs. 1 and 2).
Claim 12, Beaupre in view of Young disclose the ultrasonic osteotome bit according to claim 3 (combo is the same bit of Beaupre just with the octagonal shape), wherein: the ultrasonic osteotome bit has at least two operating angles around its axis (Beaupre - note that the user can turn the bit to operate at whatever angle they choose); the ultrasonic osteotome bit has a first cutting width at a first operating angle of the at least two operating angles and a second cutting width at a second operating angle of the at least two operating angles; and the second operating angle is offset relative to the first operating angle by 90 degrees (Young - Fig. 5, note how this is the same shape as Applicant’s Fig. 3 and one could rotate it 90 degrees to cut).
Claim 13, Beaupre in view of Young disclose the ultrasonic osteotome bit according to claim 12, wherein the ultrasonic osteotome bit has a third operating angle, wherein the third operating angle is offset relative to the first operating angle by an angle of greater than 90 degrees or smaller than 90 degrees (the user can turn the bit to whatever angle the want).
Claim 14, Beaupre in view of Young discloses the ultrasonic osteotome bit according to claim 1, Beaupre also discloses wherein the ultrasonic osteotome bit is formed as one-piece (Fig. 1; note that portions 14 and 12 are just a single part).
Claim 15, Beaupre in view of Young disclose the ultrasonic osteotome bit according to claim 1, Young also discloses wherein the cross-section of the bit tip is convex octagon (Fig. 5).
Claim 16, Beaupre in view of Young disclose the ultrasonic osteotome bit according to claim 1, Young also discloses wherein the opposite sides of the convex octagon are parallel with one another (Fig. 5).
Claim 18, Beaupre discloses an ultrasonic osteotome bit (Fig. 4; abstract), comprising a bit bar (22), a bit body (14) and a bit tip (36), with a first end (distal end of middle section) of the bit bar being connected to the bit tip (Fig. 4), and a second end (proximal end of the bit bar) of the bit bar being connected to the bit body (Fig. 4), wherein: the bit tip is of a prism or substantially prism shape (Fig. 4; majority of the portion that 36 points towards meets the definition of a prism) with a cross section of a polygonal shape (Fig. 4), and the bit tip has at least two cutting faces (Fig. 4; has 4 major sides, along with a distal end face) with different cutting widths (Fig. 4).
However, Beaupre does not disclose the bit tip having a cross section of a convex octagon.
Young teaches a bit tip (Figs. 4 and 5) is of a prism or substantially prism shape with a cross section of convex octagon (Fig. 5), the bit tip has at least two cutting faces with different cutting widths (8 total sides), a shortest distance among distances between respective opposite sides of the convex octagon is not equal to a longest distance among distances between respective opposite sides of the convex octagon, and the two opposite sides having the shortest distance are perpendicular to the two opposite sides having the longest distance, and a first cutting width of the at least two cutting widths is equal to the shortest distance, and a second cutting width of the at least two cutting widths is equal to the longest distance (Note how the cross section and cutting faces shown in Figs. 4 and 5 of Young are the same as the octagonal shape in Applicant’s Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the osteotome bit to have the convex octagonal shape as taught by Young, since this shape avoids the edges being knocked off which could unbalance the tool (paragraphs [0075] and [0076]).


Response to Arguments
Applicant was correct on the Young reference Pub No. and correction to the typographical error in the Pub No. of Young is made above.
In response to Applicant’s argument that Beaupre fails to disclose a surgical instrument capable of cutting bone (bottom of page 7), the Examiner respectfully disagrees. The surgical blade is made of a material that is capable of cutting bone (col. 7, line 52-57; e.g. titanium). Also, it should be noted that there is a wide range in bone densities whether or not one is cutting a harder cortical bone or the softer spongy cancellous bone.
In response to Applicant’s argument that Beaupre can only generate incisions of the same width in in a cutting object (top of page 8), the Examiner respectfully disagrees. This limitation in the claim is essentially saying the cross-sectional width of the bit is different than the same cross-sectional height of the bit. Since the bit of Beaupre has those dimensions and it can at least cut through soft bone tissue, it will be able to cut two different incisions with different widths if it is turned sideways, in the same manner the Applicant’s device cuts two different sized incisions.
In response to Applicant’s argument that Young does not disclose the amended portion included into claim 1 (page 8 below the figures), the Examiner respectfully disagrees. It should be noted that the rejection is not modifying the bit of Beaupre to include the saw end of Young, just the upper portion of the blade (Fig. 1; where 7 points), so the polygonal shape of Beaupre is being modified to be the shape taught by Young in Fig. 5. Applicant points to page 13 of Young, which seems to correlate with paragraph [0073]. It states that the edge 33 is not actually sharpened, to reduce the likelihood of it cutting anything accidentally while the tool 31 is not ultrasonically activate (emphasis added to the key portion the Applicant failed to mention). This entire end of this bit is an osteotome and capable of cutting bone and based on paragraph [0073] it seems that when the tool is activated it is all designed to cut bone. Once again, regardless of what the specification says, it must be considered that bone tissue can be a very soft spongy type texture so even a blunt round tip tool that is made from some type of metal will be able to cut bone as long as enough force is applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775